UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7397



ROBERT A. STOWMAN,

                                              Plaintiff - Appellant,

          versus


MICHAEL LEWIS, Unit Manager at LSCI Butner,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-631-5-H)


Submitted:   December 11, 2003         Decided:     December 23, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert A. Stowman, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert A. Stowman appeals the district court’s order denying

relief on his complaint alleging a violation under Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See Stowman v. Lewis, No. CA-02-631-5-H (E.D.N.C. filed Aug.

12, 2003 & entered Aug. 14, 2003).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2